PER CURIAM.
This is an. appeal from a judgment granting appellants’ specific performance of a land sales contract and a broker’s commission upon specified conditions. Upon review of the record we find that there is substantial competent evidence to support the judgment of the trial court as to the conditions of the decree. Under such circumstances we are bound to uphold the court’s resolution of the factual issues resolved by the judgment. Mori v. Matsushita Elec. Corp. of America, 380 So.2d 461 (Fla. 3d DCA 1980); Coble v. Agnew, 128 So.2d 158 (Fla. 2d DCA 1961). We also conclude that the trial court acted properly in resolving those issues relating to the authority of the broker and the broker’s entitlement to a commission. See e.g. Whitson v. Owens, 94 Fla. 1201, 115 So. 512 (1927); Black v. Clifton, 284 So.2d 465 (Fla. 4th DCA 1973); and Delucca v. Flamingo Corp., 121 So.2d 803 (Fla. 3d DCA 1960).
Accordingly, the judgment of the trial court is affirmed.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.